      Case 5:19-cv-00353-BSM-JTR Document 55 Filed 10/09/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

DAVID LEE TIDWELL,                                                          PLAINTIFF
ADC #141699

v.                         CASE NO. 5:19-CV-00353-BSM

ESTELLA BLAND, et al.                                                    DEFENDANTS

                                        ORDER

      After de novo review of the record, United States Magistrate Judge J. Thomas Ray’s

recommended disposition [Doc. Nos. 46] is adopted. The motion for a preliminary injunction

[Doc. No. 16] denied.

      IT IS SO ORDERED this 9th day of October, 2020.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
